UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1540


CHARLES GODLOVE,

                Plaintiff - Appellant,

          v.

MARTINSBURG SENIOR TOWERS, LP; MILLENNIA HOUSING MANAGEMENT
LTD.; AMERICAN PRESERVATION BUILDERS LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cv-00132-GMG-RWT)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Godlove, Appellant Pro Se. Jason S. Murphy, Susan Renee
Snowden, MARTIN & SEIBERT, LC, Martinsburg, West Virginia; Gregory
Ernest Kennedy, FRANKLIN & PROKOPIK PC, Martinsburg, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Godlove appeals the district court’s orders denying

his motion for appointment of counsel and granting Appellees’

motion for summary judgment.   We have reviewed the record and find

no reversible error.   Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.   Godlove v. Martinsburg Senior Towers, LP, No. 3:14-cv-

00132-GMG-RWT (N.D.W. Va. Jan. 30, 3015, Apr. 21, 2015).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                 2